Citation Nr: 0009497	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran submitted a timely substantive appeal to 
the October 1995 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1976 and from June 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision by the Pittsburgh, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office, which determined that the veteran's substantive 
appeal, received on January 28, 1997, to an October 1995 
rating decision was not timely.  Due to the veteran's 
relocation, his claims folder was transferred to the St. 
Petersburg, Florida VA Regional Office (RO) in April 1998.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in July 1998.


FINDINGS OF FACT

1.  The RO, in an October 6, 1995 rating decision, determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
hepatitis C and denied compensation under 38 U.S.C. § 1151 
for residuals of nerve disability.  The veteran was informed 
of this decision by correspondence dated October 17, 1995.

2.  The veteran's Notice of Disagreement to the October 1995 
decision was received in August 1996.  On November 13, 1996, 
a Statement of the Case was mailed to the veteran.

2.  The veteran's VA Form 9, substantive appeal, was date 
stamped as received at the RO on January 28, 1997.



CONCLUSION OF LAW

The veteran's substantive appeal was not timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. §§  
20.302(b), 20.305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1995 rating decision, the Pittsburgh RO 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
Hepatitis C and denied compensation under 38 U.S.C. 1151 for 
residuals of nerve disability, by aggravation, due to left 
ulnar nerve entrapment procedure in 1985.  The decision 
letter was mailed on October 17, 1995.  The veteran's notice 
of disagreement to these issues was received in August 1996.  
The RO issued a Statement of the case addressing these issues 
on November 13, 1996.  A VA Form 9, Substantive appeal, 
signed and dated December 30, 1996, has a date stamp 
indicating receipt by the RO on January 28, 1997.  

In a February 1997 letter, the RO advised the veteran that 
his substantive appeal was not timely.  The veteran appealed 
this decision arguing that he was incapable of filing his 
appeal in person due to a stroke and several transient 
ischemic attacks he experienced between August 1996 and 
January 1997.  The veteran contended he requested that a 
friend take his VA Form 9 to the Butler County Veterans 
Affairs office on January 13, 1997. 

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the decision being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (1999).

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1999).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  See 38 C.F.R. § 20.306 (1999).  A response 
which is postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  
However, in the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by the VA, excluding 
Saturday, Sunday and any legal holiday.  38 C.F.R. § 
20.305(a) (1999).

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
The request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
which would otherwise apply.  38 C.F.R. § 20.303 (1999).

In Roy v. Brown, 5 Vet. App. 554 (1993), the United States 
Court of Appeals for Veterans Claims (Court), in a similar 
factual scenario, affirmed the Board's dismissal of an appeal 
on the basis that an appellant failed to file a substantive 
appeal within the time frames mandated by either statute or 
regulation this issue.  Roy, 5 Vet. App. at 555-556.  In 
short, if a claimant fails to file a substantive appeal in a 
timely manner, the Court held that the appellant is 
statutorily barred from appealing the RO decision.  Roy, 5 
Vet. App. at 556.  See also, YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In the instant case, the veteran was notified of the adverse 
rating decision by correspondence dated October 17, 1995.  
His Notice of Disagreement was received in August 1996, and a 
Statement of the Case was issued to the veteran on November 
13, 1996.  Therefore, taking into consideration the Holidays 
of Thanksgiving, Christmas, and New Years' Day, the veteran 
had until January 15, 1997, to submit a timely Substantive 
Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  While 
the veteran maintains that a friend delivered his substantive 
appeal to the Butler County Veterans Office on January 13, 
1997; the evidence of record indicates that the substantive 
appeal was date stamped received by the RO on January 28, 
1997.  The Board notes that the Butler County Veterans Office 
is not part of the VA.

As a postmark is not of record with respect to the 
substantive appeal, the Board will presume the postmark date 
to be five days prior to the date of receipt of the document 
by the VA, excluding Saturday, Sunday and any legal holiday.  
38 C.F.R. § 20.305(a).  Accordingly, the substantive appeal 
will be considered to have been received on January 21, 1997.  
Thus, the veteran's substantive appeal was not filed in a 
timely fashion.  As previously noted, the date of expiration 
for the one-year period was October 17, 1996 and the date of 
expiration for the 60-day period following the statement of 
the case was January 15, 1997.  It is plain from the 
timetable outlined above that the veteran failed to file a 
timely substantive appeal within 60 days within from the date 
that the Statement of the Case was mailed to him or within 
one year of the date of the letter notifying him of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.302(b) (1999).  Further, there was no 
request for an extension.  

For these reasons, the Board finds that the appellant failed 
to file a timely substantive appeal within 60 days of the 
November 1996 mailing of the Statement of the Case or one 
year from the October 1995 notice of the RO rating action 
denying his claims that new and material evidence has not 
been submitted to reopen the claim for service connection for 
Hepatitis C and denied compensation under 38 U.S.C. 1151 for 
residuals of nerve disability, by aggravation, due to left 
ulnar nerve entrapment procedure in 1985.  38 U.S.C.A. § 
7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. § 20.302(b) 
(1999).



ORDER

A timely appeal was not perfected from the rating decision of 
October 1995, thus, the appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

